Citation Nr: 0941107	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-33 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for vitiligo.

2.  Entitlement to service connection for an eye disability, 
to include as secondary to service-connected vitiligo.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1980 and from April 1980 to April 1983.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for vitiligo, vision impairment, and 
hearing loss.

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In August 2007, the Board remanded this case to the Appeals 
Management Center (AMC) in Washington, DC for further 
evidentiary development.  Thereafter, in an August 2009 
rating decision, the AMC granted service connection for 
vitiligo and assigned a 10 percent rating, effective 
September 16, 2004.  Later in August 2009, the Veteran filed 
a notice of disagreement with regard to the initial rating 
assigned for vitiligo.  The Board has rephrased the issues as 
listed on the title page to better reflect the claims now on 
appeal.

Throughout the record, the Board notes that the Veteran has 
complained of tinnitus which allegedly began during his 
military service.  While a development letter has been 
issued, it is unclear whether further action has been taken.  
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

For reasons explained below, the issues of entitlement to 
service connection for an eye disorder and entitlement to an 
initial evaluation in excess of 10 percent for vitiligo are 
REMANDED to the RO via the AMC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

Hearing loss was not diagnosed in service or for many years 
thereafter, and there is no competent medical evidence 
linking the Veteran's current hearing loss to service. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a September 2004 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  March 2006, 
February 2008, and April 2008 letters advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last adjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, post service 
treatment records, VA examination reports, and hearing 
testimony. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting lay 
statements, testifying at a hearing, and providing evidence 
and argument.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the claims file contains the Veteran's 
service treatment records for his first tour of duty (from 
January 1976 to January 1980), but the rest of his service 
treatment records are unavailable.  The Board is mindful 
that, in a case such as this, VA has a heightened obligation 
to assist the Veteran in the development of his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran contends that his current hearing loss is related 
to noise exposure that he endured while performing duties in 
field artillery as a cannoneer while serving in Korea.  He 
has also asserted that he went temporarily deaf in service 
after a 109 Howitzer gun exploded near him while he was 
stationed at Fort Seal, Oklahoma in 1977, and that he went to 
sick call after this incident occurred.  However, as outlined 
below, his service treatment records during that period of 
service are negative for any complaints, diagnosis, or 
treatment of any hearing loss in service.

At the Veteran's January 1976 service entrance examination, 
pure tone thresholds in both ears measured 15 decibels or 
less at 500 to 4000 Hertz, and he reported that he had no 
history of ear trouble or hearing loss.  In November 1976, an 
audiometric evaluation revealed a left ear pure tone 
threshold of 25 decibels at 4000 Hertz, though the rest of 
the puretone thresholds measured 15 decibels or less at 500 
to 4000 Hertz in both ears.  At his December 1979 service 
separation examination, audiometric testing showed 
improvement at 4000 Hertz in the left ear, as the pure tone 
threshold measured 20 decibels, and the rest of the puretone 
thresholds measured 15 decibels or less at 500 to 4000 Hertz 
in both ears.


On a September 1989 report of medical history, the Veteran 
reported that he had no history of treatment for ear trouble.  
At his September 2006 Travel Board hearing, the Veteran 
acknowledged that he was not diagnosed with a hearing problem 
until 2004, but he stated that he had failed a hearing test 
in connection with his employment with the Douglas & Lomason 
Company in Marianna, Arkansas in the early 1990s.  However, 
the Veteran noted that the company went out of business.  
Thus, attempts to obtain such records would be futile.

VA treatment records dated from July 2004 through March 2008 
documented treatment for the Veteran's current hearing loss.  
In July 2004, it was noted that the Veteran had a history of 
both military and occupational noise exposure, and he 
reported that his hearing difficulties began in the 1980s but 
worsened in the 1990s.  An audiological evaluation in July 
2004 revealed slight sensorineural hearing loss.  In December 
2005, it was noted that the Veteran had some decreased 
hearing in his left ear, and the Veteran reported that this 
problem had been present for many years.  In March 2006, June 
2007, and March 2008, his problem list included sensorineural 
hearing loss.

The Veteran underwent a VA audiological examination in April 
2008.  On that occasion, he expressed that his hearing loss 
was related to military noise exposure from artillery and 
material supply.  However, he indicated that he had used 
hearing protection.  The Veteran denied any post-military 
occupational or recreational noise exposure.  Audiometric 
testing revealed mild to moderately severe sensorineural 
hearing loss bilaterally.  The examiner noted the in-service 
audiograms, but concluded that without a separation audiogram 
(presumably for the Veteran's second period of service), an 
opinion could not be rendered regarding the etiology of the 
Veteran's hearing loss without resorting to speculation.  In 
essence, the examiner reviewed the Veteran's claims file, 
considered the Veteran's in service audiograms and his report 
of noise exposure in service but could not find enough 
positive evidence linking the Veteran's current hearing loss 
with his active duty service to offer an opinion.  There is 
no competent medical opinion in the record linking the 
Veteran's hearing loss to his active duty service.

The only evidence supporting the Veteran's claim consists of 
his own statements.  In this regard, the Board acknowledges 
that the Veteran, as a lay person, is competent to testify as 
to his current symptoms.  However, he is not competent to 
testify as to whether his current hearing loss is the result 
of noise exposure in service as such matter requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  

In sum, there is no evidence diagnosing hearing loss in 
service or for many years thereafter, and no competent 
medical evidence linking his current hearing loss to service.  
Thus, the preponderance of the evidence is against the claim, 
and the claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Although further delay is regrettable, the Board observes 
that additional development is required prior to adjudicating 
the Veteran's claims of entitlement to service connection for 
an eye disability (to include as secondary to service-
connected vitiligo).

The Veteran contends that his current eye problems (including 
decreased vision bilaterally, mild ptosis on the left, and an 
inability to properly close his left eye) are related to an 
injury in service when he was hit over his left eye with a 
metal object while performing duties as an equipment 
maintenance clerk while stationed in Germany with the HHC, 
293rd Engineering Battalion.  He has argued that he sustained 
a laceration as a result of this injury and received five 
stitches above his left eyelid in August or September 1980 at 
a United States Army Health Clinic in Baumholder, Germany.  
The Veteran has also recently suggested that his current 
bilateral eye problems (including pain, decreased vision, 
swelling, and dryness of the skin around the eyes and 
eyelids) may be related to his service-connected vitiligo.

The Board notes that the claims file contains the Veteran's 
service treatment records for his first tour of duty (from 
January 1976 to January 1980), but it has been shown that the 
rest of his service treatment records are unavailable.  
Accordingly, all efforts to obtain treatment records for the 
Veteran from the Baumholder Army Health Clinic dated in 
August and September 1980 were unsuccessful.  The Board is 
mindful that, in a case such as this, VA has a heightened 
obligation to assist the Veteran in the development of his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

At his January 1976 service entrance examination, the 
Veteran's vision was normal (20/20 in both eyes), and he 
reported that he did not wear glasses or contact lenses and 
that he had no history of eye trouble.  In June 1976, he 
complained of burning, red eyes and was diagnosed with 
allergic rhinitis.  In September 1976, he complained of 
burning, watery eyes and was prescribed Benadryl and Visine.  
In April 1981, he complained of pain and slight swelling 
under his right eye and was assessed with a right eye sty.  
At his December 1979 service separation examination, his eyes 
were evaluated as normal, and his vision was normal (20/20 in 
both eyes).


On a September 1989 report of medical history, the Veteran 
reported that he had no history of treatment for eye trouble.  
At his September 2006 Travel Board hearing, the Veteran 
acknowledged that he did not seek any treatment for his eyes 
until the 1990s, when he went to a private clinic in 
Marianna, Arkansas.  He testified that he had inquired about 
obtaining these private treatment records, but found that 
they were unavailable due to the amount of time that had 
passed.

VA treatment records dated from June 2004 through June 2008 
documented treatment for the Veteran's current eye problems.  
In June 2004, it was noted that he had some areas of rash 
around his right eye and that he occasionally had episodes of 
complete loss of vision in his right eye.  A June 2004 
examination revealed a small red papule approximately one 
millimeter across in his right inner eyelid, and he was 
assessed with decreased visual acuity.  In September 2004, it 
was noted that the Veteran had no significant eye history, 
and he was diagnosed with presbyopia and was prescribed 
glasses.  In April 2005, it was noted that he had vitiligo 
with eyelid involvement.  In August 2005, the Veteran 
reported having a 20-year history of episodes where he was 
not able to close his left eye, which he said resulted from 
the in-service injury to his left eye in 1980, and he was 
assessed with a mild scar at the left superior orbital rim.  
In December 2005, he presented with increased irritation, 
tightness, redness, and dryness around the orbital area 
(noted to have been present for several weeks), as well as 
photosensitivity, tearing, blurry vision, and facial swelling 
under his eyes.  

In January 2006, it was noted that the Veteran had a breakout 
of vitiligo around his eyes, and that after applying topical 
treatment, he had developed some eyelid edema and 
erythematous papules surrounding the eyes.  In February 2006, 
it was noted that he had developed contact dermatitis 
periorbitally secondary to using strong topical steroids on 
his face to treat vitiligo.  In March 2006, the Veteran 
reported having an unexplained vision decrease of each eye, 
mild ptosis, and an inability to blink his left eye since his 
1980 in-service trauma.  In June 2007, he continued to 
complain of photophobia, bilateral eye pain, ptosis on the 
left, swelling and dryness of his left eye skin, and an 
inability to properly close his left eye.  In April 2008, he 
continued to complain of photophobia, blurry vision, and 
eyelid and periorbital swelling of each eye, and it was noted 
that these symptoms would come and go and had been present 
for several years.  In April 2008 and June 2008, the Veteran 
stated that his vague bilateral eye pain, decreased vision, 
and dry skin around his eyes were related to vitiligo and the 
treatment that he underwent for vitiligo.

Based on the evidence outlined above, the Board finds that a 
VA examination with medical opinion is necessary in order to 
fully and fairly evaluate the Veteran's claim for entitlement 
to service connection for an eye disability, to include on a 
secondary basis.  The Board also notes that while the Veteran 
was provided with notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) with regard to establishing service 
connection on a direct basis, he was not provided with notice 
of what type of information and evidence is needed to 
substantiate his claim for service connection on a secondary 
basis.  Thus, on remand, the RO/AMC should provide corrective 
notice.

Relevant ongoing VA treatment records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As an additional matter, the Veteran submitted a copy of a 
December 2006 decision awarding Social Security 
Administration (SSA) benefits to the Veteran based on 
conditions including vision problems and his skin disorder.  
However, an application for SSA benefits and any underlying 
records upon which such decision is based are not contained 
in the claims file.  As these records may be relevant to the 
Veteran's current claims on appeal, a request should be made 
to the SSA for any records pertaining to the Veteran, 
including any decisions and any medical evidence relied upon 
in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

With regard to the issue of a higher initial rating for 
vitiligo, the Board reiterates that the Veteran filed a 
timely notice of disagreement in August 2009 with regard to 
the initial rating assigned for vitiligo in the AMC's August 
2009 rating decision which granted service connection for 
that disability.  Accordingly, the Board is required to 
remand this issue to the RO/AMC for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO/AMC has issued the statement of the 
case, the claim should be returned to the Board only if the 
Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate a claim for service 
connection for an eye disorder on a 
secondary basis.

2.  Obtain current VA treatment records 
dating since May 2009 from the Central 
Arkansas VA Healthcare System.

3.  Contact the SSA and request copies of 
all documents pertaining to the Veteran, 
including any decisions and any medical 
records relied upon in making those 
decisions.

4.  Schedule the Veteran for a VA 
examination 
by a specialist in ophthalmology to 
determine the current nature and extent of 
any eye disabilities, and to provide an 
opinion as to the possible relationship 
between any diagnosed eye disabilities and 
the Veteran's military service or his 
service-connected vitiligo.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  A 
rationale for all opinions expressed 
should be provided.

Following review of the claims file and 
examination 
of the Veteran, the examiner should 
clearly identify all eye disorders found, 
taking into account any vision 
deficiencies as well as any physical 
symptoms affecting the eyes.  With respect 
to any diagnosed eye disability, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the eye 
disability: (a) arose during service or is 
otherwise related to service; and (b) is 
caused by or permanently worsened beyond 
normal progress (aggravation) by the 
Veteran's service-connected vitiligo.  If 
aggravation of the eye condition by a 
service-connected disability is 
determined, then the examiner should 
quantify the degree of such aggravation, 
if possible.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

6.  Issue a statement of the case 
pertaining to the claim for an initial 
rating in excess of 10 percent for 
vitiligo, so that the Veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.  This issue 
should only be returned to the Board if a 
timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


